Citation Nr: 1221895	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the reduction in the disability rating from 10 percent to noncompensable for bilateral hearing loss, effective October 1, 2010, was proper.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reduction of the Veteran's bilateral hearing loss from 10 percent disabling to noncompensable, effective October 1, 2010.  The Veteran timely appealed that reduction.

The Board notes that in May 2009, the Veteran filed for a claim for increased evaluation of his bilateral hearing loss.  Instead, in a December 2009 rating decision, the Veteran was informed of the proposal to reduce his hearing loss evaluation from 10 percent to noncompensable; he was notified of that proposal in a December 2009 letter.  In the July 2010 rating decision, the RO finalized the reduction from 10 percent to noncompensable, effective October 1, 2010.  The Veteran timely appealed, citing entitlement to an increased evaluation.  Thus, the instant claim encompasses consideration of the propriety of the reduction, as well as entitlement to an increased evaluation.  This is reflected on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a hearing before a Veterans Law Judge in his timely January 2011 substantive appeal, VA Form 9; such a hearing was scheduled for May 4, 2012.  However, on May 4, 2012, the Veteran failed to appear for that hearing.

In a May 2012 correspondence, the Veteran stated that he failed to appear for his hearing because of a mechanical failure of his car on the way to his hearing.  He requested that his hearing be rescheduled in light of this unforeseen car failure.

On the basis of the foregoing, the Board finds that the Veteran has demonstrated good cause for failing to appear for his scheduled Board hearing.  38 C.F.R. § 20.702(d).  As good cause has been demonstrated by the Veteran, the Board finds that a remand is appropriate in this case so that he may be rescheduled for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



